                                          Case 4:19-cv-04108-PJH Document 26 Filed 08/02/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUSTAVO COLIN LOPEZ,                            Case No. 19-cv-04108-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER
                                                 v.
                                   9

                                  10     DAVY WU, et al.,
                                                                                         Docket No. 24
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a federal prisoner, filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. This case was closed on June 3, 2020 when plaintiff failed to file a third amended

                                  15   complaint. The court recently denied plaintiff’s motion to reopen because plaintiff had

                                  16   failed to file a third amended complaint. Plaintiff has since filed a third amended

                                  17   complaint that the court will review.

                                  18                                           DISCUSSION

                                  19          STANDARD OF REVIEW
                                  20          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  21   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  22   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  24   may be granted, or seek monetary relief from a defendant who is immune from such

                                  25   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  26   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  28   of the claim showing that the pleader is entitled to relief." "Specific facts are not
                                          Case 4:19-cv-04108-PJH Document 26 Filed 08/02/21 Page 2 of 5




                                   1   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                   2   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                   3   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   4   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   5   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   6   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   7   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   8   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   9   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                  10   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                  11   conclusions can provide the framework of a complaint, they must be supported by factual

                                  12   allegations. When there are well-pleaded factual allegations, a court should assume their
Northern District of California
 United States District Court




                                  13   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  14   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  15          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  16   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  17   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  18   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  19          LEGAL CLAIMS
                                  20          Plaintiff alleges that defendants failed to protect him from an assault by another

                                  21   inmate and that he received inadequate medical care.

                                  22          The Eighth Amendment requires that prison officials take reasonable measures to

                                  23   guarantee the safety of prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994). In

                                  24   particular, prison officials have a duty to protect prisoners from violence at the hands of

                                  25   other prisoners. Id. at 833; Cortez v. Skol, 776 F. 3d 1046, 1050 (9th Cir. 2015); Hearns

                                  26   v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). The failure of prison officials to protect

                                  27   inmates from attacks by other inmates or from dangerous conditions at the prison violates

                                  28   the Eighth Amendment when two requirements are met: (1) the deprivation alleged is,
                                                                                        2
                                          Case 4:19-cv-04108-PJH Document 26 Filed 08/02/21 Page 3 of 5




                                   1   objectively, sufficiently serious; and (2) the prison official is, subjectively, deliberately

                                   2   indifferent to inmate health or safety. Farmer, 511 U.S. at 834. A prison official is

                                   3   deliberately indifferent if he knows of and disregards an excessive risk to inmate health or

                                   4   safety by failing to take reasonable steps to abate it. Id. at 837.

                                   5          Deliberate indifference to serious medical needs violates the Eighth Amendment’s

                                   6   proscription against cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104

                                   7   (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other

                                   8   grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en

                                   9   banc). A determination of “deliberate indifference” involves an examination of two

                                  10   elements: the seriousness of the prisoner's medical need and the nature of the

                                  11   defendant's response to that need. Id. at 1059.

                                  12          “In a § 1983 or a Bivens action – where masters do not answer for the torts of their
Northern District of California
 United States District Court




                                  13   servants – the term ‘supervisory liability’ is a misnomer. Absent vicarious liability, each

                                  14   Government official, his or her title notwithstanding, is only liable for his or her own

                                  15   misconduct.” Iqbal, 556 U.S. at 677 (finding under Twombly, 550 U.S. at 544, and Rule 8

                                  16   of the Federal Rules of Civil Procedure, that complainant-detainee in a Bivens action

                                  17   failed to plead sufficient facts “plausibly showing” that top federal officials “purposely

                                  18   adopted a policy of classifying post-September-11 detainees as ‘of high interest’ because

                                  19   of their race, religion, or national origin” over more likely and non-discriminatory

                                  20   explanations).

                                  21          A supervisor may be liable under section 1983 upon a showing of (1) personal

                                  22   involvement in the constitutional deprivation or (2) a sufficient causal connection between

                                  23   the supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden,

                                  24   678 F.3d 991, 1003-04 (9th Cir. 2012). Even if a supervisory official is not directly

                                  25   involved in the allegedly unconstitutional conduct, “[a] supervisor can be liable in this

                                  26   individual capacity for his own culpable action or inaction in the training, supervision, or

                                  27   control of his subordinates; for his acquiescence in the constitutional deprivation; or for

                                  28   conduct that showed a reckless or callous indifference to the rights of others.” Starr v.
                                                                                       3
                                           Case 4:19-cv-04108-PJH Document 26 Filed 08/02/21 Page 4 of 5




                                   1   Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation omitted). The claim that a

                                   2   supervisory official “knew of unconstitutional conditions and ‘culpable actions of his

                                   3   subordinates’ but failed to act amounts to ‘acquiescence in the unconstitutional conduct

                                   4   of his subordinates’ and is ‘sufficient to state a claim of supervisory liability.’” Keates v.

                                   5   Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that

                                   6   conclusory allegations that supervisor promulgated unconstitutional policies and

                                   7   procedures which authorized unconstitutional conduct of subordinates do not suffice to

                                   8   state a claim of supervisory liability).

                                   9          Section 1983 does not contain its own limitations period. The appropriate period is

                                  10   that of the forum state's statute of limitations for personal injury torts. See Wilson v.

                                  11   Garcia, 471 U.S. 261, 276 (1985), superseded by statute on other grounds as stated in

                                  12   Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369 377-78 (2004); TwoRivers v. Lewis,
Northern District of California
 United States District Court




                                  13   174 F.3d 987, 991 (9th Cir. 1999); Elliott v. City of Union City, 25 F.3d 800, 802 (9th Cir.

                                  14   1994). In the event the state has multiple statutes of limitations for different torts, courts

                                  15   considering § 1983 claims should borrow the general or residual statute for personal

                                  16   injury actions. See Silva v. Crain, 169 F.3d 608, 610 (9th Cir. 1999). In California, the

                                  17   general residual statute of limitations for personal injury actions is the two-year period set

                                  18   forth at California Civil Procedure Code § 335.1 and is the applicable statute in § 1983

                                  19   actions.1 See Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004); see also Silva,

                                  20   169 F.3d at 610 (limitations period for filing § 1983 action in California governed by

                                  21   residual limitations period for personal injury actions in California, which was then one

                                  22   year and was codified in Cal. Civ. Proc. Code § 340(3)).

                                  23          Plaintiff argues that he was mistakenly released from federal custody and

                                  24   transferred to San Quentin State Prison (“SQSP”) while he awaited deportation by federal

                                  25
                                       1
                                  26     California Civil Procedure Code section 352.1 recognizes imprisonment as a disability
                                       that tolls the statute of limitations when a person is "imprisoned on a criminal charge, or
                                  27   in execution under the sentence of a criminal court for a term of less than for life." Cal.
                                       Civ. Proc. Code § 352.1(a). The tolling is not indefinite, however; the disability of
                                  28   imprisonment delays the accrual of the cause of action for a maximum of two years. See
                                       id.
                                                                                      4
                                           Case 4:19-cv-04108-PJH Document 26 Filed 08/02/21 Page 5 of 5




                                   1   authorities. At SQSP, plaintiff was walking to his housing unit when a riot broke out and

                                   2   he was assaulted by an unknown individual. He states he was rendered unconscious

                                   3   and suffered serious injuries. While he was recovering from his injuries he was deported

                                   4   to Mexico. This occurred in April 2013.

                                   5             The prior complaints were dismissed with leave to amend to provide more

                                   6   information. Plaintiff’s third amended complaint has failed to cure the deficiencies of the

                                   7   prior complaints. While plaintiff has now named additional individual defendants, he still

                                   8   fails to describe their specific actions and how they violated his constitutional rights.

                                   9   Simply that defendants are supervisors is insufficient and plaintiff has failed to link the

                                  10   defendants to the constitutional violations.

                                  11             In addition, plaintiff was informed that the statute of limitations is four years when

                                  12   including tolling for plaintiff’s imprisonment. The incident occurred in April 2013 and this
Northern District of California
 United States District Court




                                  13   case was filed in July 2019. Plaintiff was ordered to discuss why this case is not untimely

                                  14   but he has failed to address the issue. For all these reasons, plaintiff fails to state a claim

                                  15   for relief. Because plaintiff has already been provided multiple opportunities to amend

                                  16   and has not cured the deficiencies in this action, allowing further amendment would be

                                  17   futile.

                                  18                                             CONCLUSION

                                  19             This case remains closed. Because allowing any further amendment would be

                                  20   futile, the court will not review any more of plaintiff’s filings in this closed case. Plaintiff’s

                                  21   motion to appoint counsel (Docket No. 24) is DENIED as moot.

                                  22             IT IS SO ORDERED.

                                  23   Dated: August 2, 2021

                                  24

                                  25                                                                /s/ Phyllis J. Hamilton
                                                                                                   PHYLLIS J. HAMILTON
                                  26                                                               United States District Judge
                                  27

                                  28
                                                                                        5
